Title: To Thomas Jefferson from William Perry, 19 July 1806
From: Perry, William
To: Jefferson, Thomas


                        
                            Honoured sir
                            
                            Alexandria July 19th 1806
                        
                        I hope you will Excuse the freedom of A stranger in addressing of you when you hear that I am Confined in
                            jail at the suit of Garret Heden for A debt I am unable to pay I hope you will take it into Consideration as I have been
                            in the states service on board of the Brig Syren Captain Stewart and Came home in the Constellation—I am in A distresst
                            situation at preasant being sick and in A strange place Confined and no freinds to assist me Except A poor Widow who
                            washes for me and keeps my Clothes Clean I humbly beg of you to take into Consideration and releive me from this
                            distreesed situation and I shall forever Acknowledge it the greatest Obligation you can Confer on your 
                  Humble Servant
                        
                            Wm Perry
                            
                        
                        
                            Please to write and direct your Letter to me to the Care of James Young
                        
                    